Name: Regulation (EC) No 1553/2005 of the European Parliament and of the Council of 7 September 2005 amending Regulation (EC) No 1177/2003 concerning Community statistics on income and living conditions (EU-SILC) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: social framework;  economic analysis;  European construction;  European Union law;  national accounts
 Date Published: nan

 30.9.2005 EN Official Journal of the European Union L 255/6 REGULATION (EC) No 1553/2005 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 7 September 2005 amending Regulation (EC) No 1177/2003 concerning Community statistics on income and living conditions (EU-SILC) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (2), establishes a common framework for the systematic production of Community statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European levels. (2) As a result of the accession of new Member States to the European Union on 1 May 2004, there is a need to extend Annex II to Regulation (EC) No 1177/2003, since that Annex sets out for each Member State the minimum effective sample sizes required under the EU-SILC scheme. (3) Furthermore, it appears that most of the new Member States, and several of the existing Member States, need additional time to adapt their systems to the harmonised methods and definitions used to compile Community statistics. (4) Regulation (EC) No 1177/2003 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1177/2003 is hereby amended as follows: 1. Article 4(2) shall be replaced by the following: 2. By way of derogation from paragraph 1, the Czech Republic, Germany, Cyprus, Latvia, Lithuania, Hungary, Malta, Netherlands, Poland, Slovenia, Slovakia and the United Kingdom may start the annual cross-sectional and longitudinal data collection in 2005. This authorisation is subject to the condition that those Member States shall supply comparable data for the year 2004 for the cross-sectional common European Union indicators which were adopted by the Council before 1 January 2003 in the context of the open method of coordination and which can be derived on the basis of the EU-SILC instrument.; 2. in Article 13, the following paragraphs shall be added: 4. By way of derogation from paragraph 1, Estonia shall receive a financial contribution from the Community towards the cost of the work involved for the four years of data collection from 2005. 5. The financing for the year 2007 is yet to be ensured by a future Community programme.; 3. Annex II shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 7 September 2005. For the European Parliament The President J. BORRELL FONTELLES For the Council The President C. CLARKE (1) Opinion of the European Parliament of 10 May 2005 (not yet published in the Official Journal) and Council Decision of 12 July 2005. (2) OJ L 165, 3.7.2003, p. 1. ANNEX ANNEX II MINIMUM EFFECTIVE SAMPLE SIZES Households Persons aged 16 or over to be interviewed Cross-sectional Longitudinal Cross-sectional Longitudinal 1 2 3 4 EU Member States Belgium 4 750 3 500 8 750 6 500 Czech Republic 4 750 3 500 10 000 7 500 Denmark 4 250 3 250 7 250 5 500 Germany 8 250 6 000 14 500 10 500 Estonia 3 500 2 750 7 750 5 750 Greece 4 750 3 500 10 000 7 250 Spain 6 500 5 000 16 000 12 250 France 7 250 5 500 13 500 10 250 Ireland 3 750 2 750 8 000 6 000 Italy 7 250 5 500 15 500 11 750 Cyprus 3 250 2 500 7 500 5 500 Latvia 3 750 2 750 7 650 5 600 Lithuania 4 000 3 000 9 000 6 750 Luxembourg 3 250 2 500 6 500 5 000 Hungary 4 750 3 500 10 250 7 750 Malta 3 000 2 250 7 000 5 250 Netherlands 5 000 3 750 8 750 6 500 Austria 4 500 3 250 8 750 6 250 Poland 6 000 4 500 15 000 11 250 Portugal 4 500 3 250 10 500 7 500 Slovenia 3 750 2 750 9 000 6 750 Slovakia 4 250 3 250 11 000 8 250 Finland 4 000 3 000 6 750 5 000 Sweden 4 500 3 500 7 500 5 750 United Kingdom 7 500 5 750 13 750 10 500 Total for EU Member States 121 000 90 750 250 150 186 850 Iceland 2 250 1 700 3 750 2 800 Norway 3 750 2 750 6 250 4 650 Total including Iceland and Norway 127 000 95 200 260 150 194 300 NB: The reference is to the effective sample size, which is the size required if the survey were based on simple random sampling (design effect in relation to the risk of poverty rate  variable = 1,0). The actual sample sizes will have to be larger to the extent that the design effects exceed 1,0 and to compensate for all kinds of non-response. Furthermore, the sample size refers to the number of valid households which are households for which, and for all members of which, all or nearly all the required information has been obtained